Citation Nr: 0713470	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 until 
October 1991, from July 1994 until September 1995, and again 
from September 1997 until May 1999.  For the last period of 
active service from September 1997 until May 1999, the 
veteran received a discharge characterized as "under other 
than honorable conditions."  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

Regarding the veteran's last period of service, from 
September 1997 to May 1999, a September 2002 administrative 
decision determined that his discharge is not honorable for 
VA purposes.  The veteran's DD 214 for this period of service 
reflects that the veteran "was discharged under Other Than 
Honorable conditions in lieu of a trial by court-martial."  
Under these circumstances, the veteran's discharge is 
considered to have been under dishonorable conditions.  
38 C.F.R. § 3.12(d)(1).  As such, for purposes of VA 
disability compensation, the Board will not consider the 
veteran's last period of active service since he does not 
meet the definition of a "veteran" for this period of 
service.  See 38 U.S.C.A. § 101(2) (West 2002), 38 C.F.R. 
§ 3.1(d) (2005) (defining a veteran as "a person who served 
in the active . . . service and who was discharged or 
released under conditions other than dishonorable").  

This matter was previously before the Board in June 2006 and 
was remanded for further development.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current low back disability.

2.  There is no competent evidence that the veteran has 
current right ear hearing loss.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2006).

2.  Right ear hearing loss was not incurred in, or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
September 2002, January 2005, and June 2006 letters from VA 
to the appellant.  These letters informed him of what 
evidence was required to substantiate each claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
June 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and information 
concerning the facts and circumstances concerning the 
discharge from his last period of military service.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

The Board observes that the veteran was scheduled for VA 
examinations in July 2006 and in October 2006.  The veteran 
did not report nor did he reschedule the appointments.  The 
record reflects that the RO sent the notices of the 
examinations to the address of record that was provided to VA 
by the veteran or obtained through VA efforts.  Further, the 
record does not demonstrate that the veteran has claimed that 
he did not receive notification of the examinations nor has 
he requested that the examinations be rescheduled.  The Board 
notes that both the June 2006 and the September 2006 letters 
to the veteran advised him of the consequences if he failed 
to report to an examination.    The December 2006 
Supplemental Statement of the Case notified the veteran of 
the provision of 38 C.F.R. § 3.655 (2006).  Therefore, in 
light of the foregoing, the Board will proceed to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The veteran asserts that service is warranted for a low back 
disability and right ear hearing loss.  The first question in 
determining if service connection is warranted is whether 
there is medical evidence of a current disability.  In this 
regard, the Board observes that there is no post-service 
medical evidence of record.  

Briefly, regarding the veteran's right ear hearing loss 
claim, the claim file contains audiological evaluations dated 
in May 1991, in August 1993, and in November 1996.  These 
evaluations show declining hearing loss in the veteran's 
right ear.  Specifically, the August 1993 examination reveals 
that the veteran has a hearing loss disability under Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (finding that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss), but he does not meet VA's criteria for hearing loss to 
constitute a disability.  38 C.F.R. § 3.385 (2006).  The 
audiological results from his  November 1996 Navy enlistment 
examination show right ear hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 because his audio threshold 
at 500 Hertz was 45 decibels.  

Regarding the veteran's claim for service connection for a 
low back disability, his service medical records, from the 
veteran's honorable periods of service, disclose that the 
veteran was seen on several occasions for complaints relating 
to low back pain.  He was first assessed as having chronic 
low back pain in March 1991 and lastly in May 1995.  The 
Board also observes a March 1998 X-ray, from his period of 
dishonorable service, that revealed a normal lumbar spine.  
No degenerative changes were noted in the X-ray report.

However, there is no medical evidence of current low back or 
right ear hearing loss disability and none of the above 
examination reports contain a determination as to the 
etiology.  Considering the facts discussed above, an award of 
service connection is not justified here.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the 
absence of proof of a present disability there can be no 
valid claim).  Moreover, as there is no post-service medical 
evidence, continuity of symptomatology has not been 
demonstrated.  

The veteran has expressed a belief that his low back pain and 
right ear hearing loss is causally related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent clinical evidence does not 
establish a current disability of the low back or hearing 
loss disability for VA purposes in the right ear.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


